UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3940 Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 8/31/09 The following N-Q relates only to the Registrants series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-Q reporting requirements. Separate N-Q Forms will be filed for these series, as appropriate. Emerging Markets Opportunity Fund FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS Emerging Markets Opportunity Fund August 31, 2009 (Unaudited) Common Stocks95.5% Shares Value ($) Brazil14.6% Banco Bradesco, ADR 12,550 203,435 Cia Brasileira de Distribuicao Grupo Pao de Acucar, ADR 3,300 160,941 Cia de Bebidas das Americas (Preferred), ADR 2,700 201,339 Cia Energetica de Minas Gerais, ADR 12,800 187,008 Itau Unibanco Holding, ADR 12,925 216,494 Localiza Rent a Car 15,200 135,491 Petroleo Brasileiro (Preferred), ADR 27,100 899,720 Tele Norte Leste Participacoes, ADR 8,200 130,708 Vale (Preferred), ADR 25,400 437,134 Vivo Participacoes, ADR 10,800 245,808 China7.9% Angang Steel, Cl. H 63,000 119,490 Bank of Communications, Cl. H 258,000 304,256 China Construction Bank, Cl. H 208,000 156,997 China Life Insurance, Cl. H 50,000 210,955 China Petroleum & Chemical, Cl. H 167,000 139,410 China Railway Group, Cl. H 279,000 a 240,826 Dongfeng Motor Group, Cl. H 166,000 171,773 New World Department Store China 224,000 171,675 Czech Republic2.5% CEZ 6,679 348,866 Komercni Banka 660 125,934 Hong Kong4.5% China Mobile 42,500 413,460 China Overseas Land & Investment 58,000 117,939 CITIC Pacific 66,000 176,274 Hidili Industry International Development 171,000 a 169,446 Hungary3.0% MOL Hungarian Oil and Gas 2,304 a 180,738 OTP Bank 11,517 a 297,109 Richter Gedeon 535 107,174 India6.8% Bharat Electronics 3,877 112,930 Bharat Heavy Electricals 2,731 127,483 Housing Development Finance 3,142 149,215 Indiabulls Financial Services 40,000 169,260 Reliance Industries 4,000 158,293 Sterlite Industries India 12,500 172,034 Tata Consultancy Services 18,297 197,491 Unitech 103,920 222,139 Indonesia3.9% Astra International 30,000 89,732 Bank Central Asia 193,500 81,585 Bank Rakyat Indonesia 187,000 140,992 Perusahaan Gas Negara 379,500 130,830 Telekomunikasi Indonesia 226,500 188,750 United Tractors 97,000 129,911 Israel.8% Bank Leumi Le-Israel 7,472 a 25,559 Elbit Systems 366 23,796 Teva Pharmaceutical Industries, ADR 2,200 113,300 Philippines1.8% Ayala 14,070 88,667 Philippine Long Distance Telephone, ADR 5,150 264,967 Russia8.2% CTC Media 7,300 a 97,090 Evraz Group, GDR 3,673 99,722 Gazprom, ADR 27,000 572,400 LUKOIL, ADR 5,297 268,028 Magnitogorsk Iron & Steel Works, GDR 10,874 a 95,691 Mobile Telesystems, ADR 3,700 160,506 Rosneft Oil, GDR 12,156 78,406 Sberbank of Russian Federation, GDR 663 113,345 TMK, GDR 8,090 93,035 South Africa9.5% ABSA Group 12,822 208,907 Exxaro Resources 17,142 203,602 Gold Fields 18,608 226,587 Impala Platinum Holdings 8,338 194,852 Kumba Iron Ore 4,216 136,292 MTN Group 16,222 265,866 Murray & Roberts Holdings 20,469 144,713 Naspers, Cl. N 7,479 244,669 Standard Bank Group 16,298 210,547 South Korea14.6% Hana Financial Group 8,080 211,882 Hyundai Development 5,800 211,770 Hyundai Engineering & Construction 3,870 186,543 Hyundai Mobis 2,266 240,408 KB Financial Group, ADR 4,771 a 194,514 Korean Reinsurance 18,850 171,309 LG 4,013 244,527 LG Electronics 766 87,708 LG Household & Health Care 685 118,746 POSCO 525 194,001 Samsung Card 4,774 194,951 Samsung Electronics 871 537,706 Samsung Electronics, GDR (Preferred) 1,194 229,845 Taiwan5.9% Asustek Computer 111,222 177,055 Cathay Financial Holding 112,000 a 156,687 Chunghaw Telcom, ADR 6,271 107,236 Far Eastern Textile 126,704 126,256 Formosa Chemicals & Fibre 76,710 134,467 HTC 675 6,788 MediaTek 13,022 189,100 Taiwan Semiconductor Manufacturing 137,633 247,532 Thailand3.5% Banpu, NVDR 20,000 234,637 Krung Thai Bank, NVDR 538,300 136,118 PTT 18,600 133,443 SIAM COMMERCIAL, NVDR 74,900 169,577 Turkey4.1% KOC Holding 34,787 92,295 Turk Hava Yollari 74,645 143,309 Turkcell Iletisim Hizmet 23,881 155,216 Turkiye Garanti Bankasi 67,083 a 248,191 Turkiye Halk Bankasi 27,719 149,673 United States3.9% iShares MSCI Emerging Markets Index Fund 21,000 Total Common Stocks (cost $16,655,806) Preferred Stocks1.7% Brazil Bradespar 9,400 145,885 Investimentos Itau 35,724 183,482 Total Preferred Stocks (cost $304,672) Total Investments (cost $16,960,478) 97.2% Cash and Receivables (Net) 2.8% Net Assets 100.0% ADR - American Depository Receipts GDR - Global Depository Receipts NVDRNon Voting Depository Receipts a Non-income producing security. At August 31, 2009, the aggregate cost of investment securities for income tax purposes was $16,960,478. Net unrealized appreciation on investments was $1,839,999 of which $2,142,674 related to appreciated investment securities and $302,675 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2009 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Equity Securities - Foreign 18,032,449 - - Mutual Funds/Exchange 741,510 - - Traded Funds Other Financial Instruments+ - Liabilities ($) Other Financial Instruments+ - Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The fund adopted Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities ( FAS 161 ). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. Since the fund held no derivatives during the period, FAS 161 disclosures did not impact the notes to the financial statements. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward currency exchange contracts are valued at the forward rate. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Strategic Funds, Inc. By: /s/ J. David Officer J. David Officer President Date: October 28, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: October 28, 2009 By: /s/ James Windels James Windels Treasurer Date: October 28, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
